******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  FRITZGERALD DIEUDONNE v. COMMISSIONER
              OF CORRECTION
                 (SC 19140)
       Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                      Espinosa and Robinson, Js.
        Argued January 8—officially released April 21, 2015

  Michael Proto, assistant state’s attorney, with whom
were Tamara Grosso, assistant state’s attorney, and,
on the brief, David I. Cohen, state’s attorney, for the
appellant (respondent).
   Damon A. R. Kirschbaum, for the appellee (peti-
tioner).
                          Opinion

   PER CURIAM. The petitioner, Fritzgerald Dieudonne,
was convicted of assaulting a police officer who had
attempted to restrain and arrest him. He filed a petition
for a writ of habeas corpus, claiming that his trial coun-
sel was ineffective in failing to present the testimony of
Jessie Boiteux, a purported eyewitness to the incident.
Boiteux testified at the habeas proceeding and corrobo-
rated the petitioner’s version of events, testifying that
the petitioner did not assault the officer or resist arrest.
The habeas court granted the petition, concluding that
both prongs of the test set forth in Strickland v. Wash-
ington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984), were satisfied. The respondent, the Commis-
sioner of Correction, appealed from the habeas court’s
judgment, claiming that the habeas court, in determin-
ing that the prejudice prong of the Strickland test had
been satisfied, failed to apply the correct legal standard
and failed to properly weigh the totality of the evidence
presented at the petitioner’s habeas and criminal trials.
To prove prejudice under Strickland, the petitioner was
required to demonstrate that there was a reasonable
probability that the jury would have credited Boiteux’
testimony if it had been presented at the criminal trial
and that, in light of his testimony, there was a reason-
able probability that the outcome of that trial would
have been different. See id., 694–96. The Appellate Court
affirmed the judgment of the habeas court upon con-
cluding that the habeas court applied the correct legal
standard and properly considered the evidence in ana-
lyzing the Strickland prejudice prong. Dieudonne v.
Commissioner of Correction, 141 Conn. App. 151, 163,
60 A.3d 385 (2013). The respondent then filed a petition
for certification to appeal, which we granted, limited
to the following question: ‘‘Did the Appellate Court
properly apply the standards set forth in [Strickland]
with regard to burden of proof and weighing of the
evidence?’’ Dieudonne v. Commissioner of Correction,
308 Conn. 940, 66 A.3d 882 (2013).
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
  The appeal is dismissed.